Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The present claims are allowable over the “closest prior art” Okamura et al. (EP 1547990 A2) (hereinafter “Okamura”) and Matsunaga (JP 2004-3303020A) (hereinafter “Matsunaga”). 
The Examiner has provided a machine translation of JP 2004-3303020A. The citation of the prior art in this rejection refers to the machine translation.
	
Okamura teaches a high-strength, highly thermally conductive sintered compact of cubic boron nitride in which the sintered compact is comprised of cubic boron nitride (cBN) and a binder (Okamura, Abstract). Okamura also teaches that the cBN makes up 40-85 volume% of the sintered compact (Okamura, [0006]). Moreover, Okamura teaches that the binder is comprised of a compound selected from a nitride, carbide, boride, and oxide, of elements belonging to the 4a, 5a, and 6a groups of the periodic table and a solid solution thereof mixed with aluminum (Okamura, [0008]). 
However, Okamura does not disclose or suggest one or more metallic elements selected from the group consisting of Li, Ca, Na, Sr, Ba, and Be, where the binder containing the one or more metallic elements in an amount of 0.001% by mass or more and 0.5% by mass or less in total, and the binder containing oxygen in an amount of 0.1% by mass or more and 10.0% by mass or less as presently claimed. 

2, 10-15 wt.% Al2O3, 15-20 wt.% B2O3, 2-4 wt.% R1O (where R1 is at least one selected from Ca, Mg, and Ba), and 6-9 wt.% R22O (where R2 is at least one selected from the group consisting of K, Na, and Li) (Matsunaga, [0016]). Matsunaga also teaches that the cBN grains are in a volume ratio of 15-58 vol.% (Matsunaga, [0039-0040]).
However, Matsunaga does not disclose or suggest the binder containing the one or more metallic elements in an amount of 0.001% by mass or more and 0.5% by mass or less in total, and the binder containing oxygen in an amount of 0.1% by mass or more and 10.0% by mass or less as presently claimed.

Therefore, it is clear that Okamura and Matsunaga, either alone or in combination, do not disclose or suggest the present invention.

In light of the above, claims 1-4 are passed to issue.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738